Citation Nr: 0503460	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-10 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for deep 
venous thrombosis (DVT) of the left lower extremity (LLE) in 
excess of 30 percent from April 17, 1997, to January 11, 
1998, and to an evaluation in excess of 40 percent since 
January 12, 1998.  

2.  Entitlement to an increased rating for DVT of the right 
lower extremity (RLE), currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1993 to April 16, 
1997.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Custody of the case was subsequently 
transferred to the Roanoke, Virginia, VARO.  

Historically, a September 1997 rating decision granted 
service connection for DVT of the LLE, which was assigned an 
initial disability evaluation of 10 percent, and granted 
service connection for GERD, which was assigned an initial 
noncompensable disability rating.  These grants were made 
effective April 17, 1997, the day after discharge from active 
service.  The veteran initiated an appeal only as to the 10 
percent rating assigned for DVT of the LLE, and that appeal 
was perfected in a timely manner.  

Subsequently, an August 1998 rating decision retroactively 
granted a 20 percent rating for DVT of the LLE, back to April 
17, 1997, and also granted service connection for DVT of the 
RLE which was assigned an initial 10 percent rating effective 
April 17, 1997.  The veteran did not appeal the rating 
assigned for DVT of the RLE.  

Following two RO hearings, both conducted on June 6, 2002, a 
November 2002 rating decision confirmed and continued the 10 
percent rating for DVT of the RLE and the noncompensable 
rating for GERD.  It also granted service connection for DVT 
of the left upper extremity (LUE), which was assigned a 
noncompensable rating, and for an adjustment disorder with 
depressed mood, which was assigned a 10 percent disability 
rating.  Service connection was denied for a chronic 
condition manifested by memory loss and for a chronic 
condition manifested by a dry mouth as well as for DVT of the 
chest.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was also denied.  The veteran filed a 
notice of disagreement (NOD) to all of the adjudications 
reached in the November 2002 rating decision and the appeal 
was timely perfected.  

In September 2003 the 20 percent rating for DVT of the LLE 
was increased retroactively to April 17, 1997, to 30 percent 
and a 40 percent disability rating was assigned effective 
January 12, 1998 (date of the revision of the rating criteria 
for the evaluation of phlebitis or thrombophlebitis).  

In a February 3, 2004, letter the veteran stated that if 
granted a 30 percent rating for the service-connected 
adjustment disorder with depression, such a grant would 
satisfy his appeal as to that matter.  Also, if granted a 
TDIU rating, he would withdraw the issues of an increased 
rating for DVT of the LUE, service connection for memory 
loss, dry mouth, and DVT of the chest but would continue the 
appeal as to the increased rating claims for DVT of the LLE, 
DVT of the RLE, and GERD.  

An April 2004 rating decision granted an increase from 10 
percent to 30 percent for the service-connected adjustment 
disorder with depressed mood and granted a TDIU rating, as 
well as basic eligibility for Dependents Educational 
Assistance (DEA).  

As clarified at the hearing in August 2004 before the 
undersigned Acting Veterans Law Judge, the only issues now 
remaining before the Board are as stated on the title page.  

At a June 6, 2000, hearing before an RO Hearing Officer the 
veteran claimed entitlement to special monthly compensation.  
This claim has not been adjudicated by the RO, however, much 
less denied and timely appealed to the Board, so referral to 
the RO for initial development and consideration is required 
since the Board does not currently have jurisdiction.  See 
38 C.F.R. § 20.200 (2004). 

The issues of the disability ratings to be assigned for DVT 
of the LLE and DVT of the RLE are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's GERD is manifested by complaints of 
regurgitation and acid reflux, for which he takes over-the-
counter medication, but he does not have dysphagia, pyrosis, 
substernal arm or shoulder pain or considerable impairment of 
health due to GERD. 


CONCLUSION OF LAW

The criteria for 10 percent disability rating, but no more, 
for GERD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 
7121 - 7199 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

As interpreted by VAOGCPREC 7-2004, the Pelegrini II Court 
did not hold that, if this notice was not provided because VA 
had decided a claim before November 9, 2000, the case must be 
returned to the AOJ for the adjudication to start anew as 
though no previous adjudication had occurred.  Id. at 120.  
Rather, the Pelegrini II Court "specifically recognizes that 
where, as here, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with [the VCAA 
notification provisions] because an initial AOJ adjudication 
had already occurred."  Pelegrini II, at 120.  Therefore, 
according to GC, the Pelegrini II Court did not hold that VA 
must vitiate all AOJ decisions rendered prior to November 9, 
2000 denying service connection claims that were still 
pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case the claim for a compensable rating for GERD 
stems from a rating action in November 2002 which was after 
the enactment of the VCAA and the VCAA notice was after the 
denial.  Nevertheless, there has been compliance with the 
holding in Pelegrini II.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c).  

Here, although the September 2003 VCAA notice letter that 
were provided to the veteran do not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to his claims.  

The VCAA letter requested him to provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's extensive service medical records (SMRs) are on 
file, as are voluminous VA outpatient treatment (VAOPT) 
records and medical records underling the veteran's award of 
Social Security Administration (SSA) benefits.  Also, 
extensive private clinical records have been obtained and he 
has been afforded VA examinations for rating purposes.  
Moreover, he testified at two RO hearing and before the 
undersigned Acting Veterans Law Judge. 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Here, however, the veteran did not appeal the initial 
noncompensable rating assigned for GERD by the September 1997 
rating decision.  Rather, it is a subsequent, November 2002, 
rating decision which is appealed as to this claim.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

Legal Analysis

The Schedule for Rating Disabilities does not provide a 
specific DC for the evaluation of GERD.  However, if there is 
no specific DC for rating the veteran's service-connected 
GERD, the rating may be done analogously by use of a 'built-
up' code as a hiatal hernia under DC 7121.  

Under 38 C.F.R. § 4.20 (2004) it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, the anatomical 
localization, and symptomatology are closely analogous.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms).  Analogous ratings may be accomplished under 
38 C.F.R. § 4.27 by 'built- up' with the first 2 digits being 
from the part of the schedule most closely identifying the 
bodily part or system and, followed by a hyphen, the last 2 
digits being '99' to signify rating as an unlisted condition.  
Generally see Archer v. Principi, 3 Vet. App. 433 (1992). 

The Board finds that the use of DC 7121, for rating the 
service-connected GERD is appropriate because the functions 
affected, anatomical localization, and symptomatology of that 
disorder are closely analogous to a hiatal hernia.  

Under 38 C.F.R. § 4.114, DC 7121 a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent rating is warranted.  With 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is warranted.  Symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health, warrant a 60 percent rating.  

On VA general medical examination in August 1997 the veteran 
weighed 234 lbs. and his maximum weight in the past year had 
been 247 lbs.  He complained of epigastric pain before and 
after meals and which seemed to be aggravated somewhat by 
eating.  He did not have nausea or vomiting but had 
occasional diarrhea.  Antacids and Zantac had not provided 
relief.  On examination had has slight abdominal tenderness 
in the left upper quadrant, without rebound.  

The veteran was hospitalized at the Desert Samaritan Medical 
Center in September and October 1997 for DVT.  His weight was 
232 lbs.  On examination his abdomen was soft and without 
hepatosplenomegaly or masses or tenderness.  His hematocrit 
(HCT) and hemoglobin (HGB) levels were within normal limits.  

During hospitalization at the Desert Samaritan Medical Center 
in March and April 1998 for DVT the veteran's abdomen was 
soft on examination but there was some very superficial, 
localized tenderness in an area about 1 cm. in diameter that 
had been stable for some time, which was felt to be either a 
lipoma or cyst in the abdominal wall.  Two days after 
surgical removal of an abscessed tooth, his HGB was within 
normal limits but his HCT was subnormal.  

Private clinical records also reflect that in September 1998 
the veteran had acute symptoms from gastroenteritis (GE) of a 
viral etiology.  

Treatment records of Dr. Andrews reflect that in July 2000 
the veteran's weight was 260 lbs. and he had GE.  A blood 
study that month revealed his HGB and HCT were within normal 
limits.  

During hospitalization at the Desert Samaritan Medical Center 
in July 2000 for DVT the veteran's abdomen was soft, 
nontender, and not distended.  He had positive bowel sounds 
and there were no masses, rebound or guarding.  It was noted 
that when seen for a follow-up for GE, his vomiting had 
resolved but he still had diarrhea and weakness.  

Treatment records of Dr. Andrews in 2000 and 2001 reflect 
that the veteran's weight was never less than 260 lbs.  

At a June 2002 hearing before an RO Hearing Officer the 
veteran testified that he took over-the-counter medication 
for his GERD and had some acid reflux but he did not describe 
receiving any specific treatment (page 11).  

On VA examination in June 2002 the veteran complained of 
reflux symptoms, which were reported to be severe heartburn.  
Taking over-the-counter medication helped to control the 
symptoms.  On examination he was noted to be obese and there 
was some epigastric and left lower quadrant tenderness but no 
masses or abdominal bruits.  His bowel sounds were normal.  
The assessments included GERD.

The veteran testified in August 2004 that he took medication 
for his GERD and occasionally regurgitated food and spit up 
acid three to four times weekly, and additionally he had to 
maintain a restricted diet (page 14).  He took antacids when 
he had flare-ups (page 15).  

In sum, there is no evidence of substernal arm or shoulder 
pain.  Also, the evidence shows that he is approximately 72 
inches in height but has not had any material weight loss nor 
has he vomited blood (hematemesis) or passed blood in his 
stool (melena).  Although he did have an isolated episode of 
a subnormal level of HCT, this was a few days following 
dental surgery and there is otherwise no evidence of even 
moderate anemia.  His periods of actual medical treatment for 
gastrointestinal symptoms have actually been for unrelated 
episodes of acute and transitory gastroenteritis and the 
localized area of tenderness noted during private 
hospitalization in March and April 1998 is likewise not shown 
to be related to the service-connected GERD.  

Nevertheless, the veteran does take over-the-counter 
medication for heartburn (pyrosis) and his credible testimony 
is that he has had regurgitation and reflux of gastric acid.  

Consequently, the veteran does meet the schedular rating 
criteria for a 10 percent rating for GERD, but the disorder 
does not produce considerable impairment of health and does 
not more closely approximate the rating criteria for a 30 
percent rating.  

The veteran also is not shown to warrant a 30 percent extra-
schedular rating for the service-connected GERD under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
hospitalized on account of it.  The disorder has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of an extraschedular rating in excess of 10 
percent.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A 10 percent disability rating, but no more, is granted for 
GERD subject to applicable law and regulations governing the 
award of monetary benefits.  


REMAND

At the August 2004 Board hearing in Washington, D.C., the 
veteran testified that he had been evaluated by a VA 
physician on August 6, 2004, who had reviewed the veteran's 
records and that physician had reported that the veteran met 
the old rating criteria (in effect prior to January 12, 1998) 
for a 60 percent disability rating for DVT of the LLE and for 
a 40 percent rating for DVT of the RLE (page 4 of the 
transcript).  It was requested that the case be remanded to 
obtain this VAOPT record at the VA medical facility in 
Richmond, Virginia, and associate that evidence with the 
claim file (page 4).  

Inasmuch as the veteran and his representative stated that 
this outstanding evidence bears directly on these claims, the 
case must be remanded even though the claims have been 
pending for several years.  Again, the Board notes that this 
remand is, in part, at the request of the veteran and his 
representative.  

Additionally, since these claims must be remanded to the RO, 
the veteran should also be afforded a VA examination for 
rating purposes.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO should obtain all outstanding VAOPT 
records from a VA medical facility in Richmond, 
Virginia, to include any VAOPT record of August 6, 
2004, when the veteran's DVT of the LLE and RLE was 
evaluated.  

2.  The RO must schedule the veteran for an 
appropriate VA examination to determine the current 
extent of impairment from the service-connected DVT 
of the LLE and the DVT of the RLE.  

Send the claims folder(s) to the VA examiner for a 
review of the veteran's pertinent medical history.  
The examination report must confirm that the claims 
folders were reviewed, and the rationale for all 
diagnoses and opinions expressed should be 
discussed.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
appellant and representative.  Also provide an 
appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


